department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date uil code date date tax_year ending december 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated march 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 and the regulations thereunder contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication y y department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date taxpayer_identification_number form 990-n tax_year s ended december 20xx person to contact employee id telephone fax manager’s contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 c if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider letter rev catalog number 34809f file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest if you file a protest the auditing agent may ask you to the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status for specific information needed for a fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations letter rev catalog number 34809f enclosures form 886-a form_6018 form 4621-a letter rev catalog number 34809f schedule number department of the treasury - internal_revenue_service explanations of items ‘ ae or exhibit 886-a form date name of taxpayer tax identification_number last digits year period ended 20xx issues whether the taxpayer has demonstrated through the production of records that it is organized and operated exclusively for exempt purposes under c of the internal_revenue_code facts per the state of the articles of incorporation were filed with the state on 20xx the entity type is stated as ordinary business - non-stock the effective date is 20xx is stated as the resident agent the taxpayer filed articles of incorporation as a tax exempt nonstock corporation the following representation are made in the articles the eo is incorporated in the state of the name of the organization is the purpose for which the corporation is formed is stated as to house and train homeless needy and disabled individuals to be productive contributors to society the number of directors is three the names of the directors are the resident agent is and article viii states the following no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in article third hereof no substantial part of the activities of the corporation shall be the carrying on of propaganda or otherwise attempting to influence legislation and the corporation shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office notwithstanding any other provision of these articles the corporation shall not carry any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or b by a corporation contributors to which are deductible under sec_170 of the internal_revenue_code or the corresponding section of any future federal tax code or the corresponding section of any future federal tax code the determination application form is signed by as the president of the organization it is dated xx the application is date stamped as being received in on 20xx the business address of the organization is stated as the application states that bylaws have been adopted the application indicates that all required organization documents have been adopted the application states that none of the officers are related through family or business relationships it also states that that the applicant does not have a business relationship with any of officers _in in part v of the application compensation and other financial arrangements with officers directors trustees employees and independent contractors the following information is requested the names titles and mailing addresses of all of your officers directors and trustees for each person listed state their total annual compensation or proposed compensation_for all services to the organization whether as an officer employee or other position use actual figures if available enter none if no compensation is or will be paid the information the taxpayer reported in response to this request is stated below catalog number 20810w page www irs gov form 886-a rev department of the temaceuty - internal_revenue_service peli number explanations of items form 886-a date tax identification_number last digits year period ended name of taxpayer 20xx name title address estimated compensation amount annual actual or chairman vice chairman treasurer ’ ’ so so also in part v of the application the taxpayer asserts that no officer director trustee employee or independent_contractor will receive more than dollar_figure per year the applicant also asserts that no independent_contractor will receive more than dollar_figure per year other assertions made in part v of the application are stated below 2b no business relationship exists between any of the founders directors officers 3b none of the founders directors officers receive compensation from any other organization that are related to the founders directors officers through common_control in establishing compensation_for the founders directors officers the taxpayer stated that regarding compensation the organization will follow a conflict of interest policy that it will approve compensation arrangements before paying compensation the organization will document in writing the date and terms of the approved compensation arrangements a record in writing will be maintained of the decisions of founders directors officers regarding compensation arrangements and compensation arrangements will be based on compensation paid_by similarly situated organizations and current compensation surveys 5a the organization has adopted a conflict of interest policy 6a the organization will not compensate founders directors officers through non-fixed payments 7a the organization will not buy any goods or services from the founders directors officers 8a there will be no leases contracts or other agreements between the organization and its founders directors officers the organization has adopted a conflict of interest policy the stated purpose of the conflict of interest statement is articulated in article it states the following the purpose of the conflict of interest policy is to protect when it is contemplating entering into a transaction or arrangement that might benefit the private interest of an officer or director of the organization or might result in a possible excess_benefit transactions this policy is intended to supplement but not replace any applicable state and federal laws governing conflict of interest applicable to nonprofit and charitable organizations interest article ill of the conflict of interest policy provides procedures for the following n o duty to disclose determining whether a conflict of interest exists procedures for addressing the conflict of interest violations of the conflict of interest policy article iv states that there will be records of all proceedings catalog number 20810w form 886-a rev www irs gov page department of the treasury - internal_revenue_service explanations of items number seen or exhibi tax identification_number last digits year period ended form 886-a r date name of taxpayer 20xx article v - compensation states the following a for services is precluded from voting on matters pertaining to that member's compensation a voting member to the governing board who receives compensation directly or indirectly from the organization determination_letter is dated 20xx this letter recognizes the taxpayer as a 501_c_3_organization with a foundation code of b a vi per the letter compliance guide for c effective date is 20xx director eo rulings and agreements public_charities was included with this letter this letter is signed by revenue the taxpayer initially filed a form 990-n for the 20xx tax_year on this return it is stated that gross_receipts were not greater than dollar_figure subsequently the taxpayer filed an amended form_990 return form_990 for the year 20xx states its revenue and expense items as follows the taxpayer states its revenue for the year on the amended_return as dollar_figure it appears that the totality of the organization’s funding comes from the following organizations see below funding 20xx n y o o k total c in part iv question of the return the taxpayer indicates that the organization owns of in schedule r these disregarded entities are identified as the 20xx return for the year under exam these -_ organizations provided of the taxpayer’s funding disregarded entities per and in the course of the examination other disregarded entities were identified per the initial interview with the taxpayer specifically identified business entities that were gifted to these are presented signed documents indicating the gifting of these organizations a review of the banking records of the organization and its disregarded when one reviews the bank statement for all the entities show that the amount stated as revenue is incorrect disregarded by is higher than that stated on the 20xx form_990 see detail below intercompany transfers removes received revenue amount entities and and the of ‘ entity year taxable bank_deposits 20xx 20xx 20xx 20xx 20xx 20xx so so dollar_figure so dollar_figureo so so so total less stipends paid total adjusted revenue catalog number 20810w page www irs gov form 886-a rev department of the treasury - internal_revenue_service ee number explanations of items xnidi form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx less amount reported on unreported revenue on so the founders of are also the owners of a business_entity this organization is business on schedule c of their returns for 20xx since there are should have properly been reported as partnership income on a form_1065 for each of the founders of the organization reports income and expense from this owners of this business this income a review of the 20xx bank statements shows that funds from and its disregarded entities were transferred into the account of a business wholly owned by the founders of see schedule below 20xx transfers to transfer from transfers from transfer from transfer from sdollar_figure dollar_figure s total so the ra has not been able to establish a business reason for these transfers no contracts exist that would explain these transfers to the business_entity owned by the founders nor has the organization provided an explanation for these transfers a review of bank records also shows that funds were transferred to the parents of were issued related to these transfers these are summarized below no w-2 or 1099s payment to family members from date 20xx sdollar_figure 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx total sdollar_figure dollar_figure sdollar_figure s s sdollar_figure sdollar_figure s wf amount the business address of in 20xx was in ‘ catalog number 20810w page www irs gov form 886-a rev form 886-a date fs department of the treasury - internal_revenue_service ee number or exnibdi name of taxpayer tax identification_number last digits year period ended explanations of items 20xx this is a house in a residential neighborhood this house was rented by 1040s of the founders this is also their residencies there is no indication that any of these individuals reimbursed also for providing this housing per the form parents and brother lived at this location expenses are stated on the 20xx form_990 return as follows expenses legal accounting lobbying advertising and prom office expense it occupancy travel conferences interest insurance resident supplies licensing fees pest control maintenance charitable_contributions other expense n y h y n y n y h n h y n h y h h y a n y n h y n y v t y r y ss s ss ss d o o d d c o o o o o o o o o o o in an effort to document the expenses of the organization and the use of the organization’s funds the revenue_agent issued information document requests idrs idr sec_2 -12 were issued on xx these idrs are attached to the revenue_agent report the purpose of each idr is listed below idr sought an explanation of the organizations apparent understatement of its income banking records indicated that the organization did not report dollar_figure of income on its form_990 return idr sought information on the officers compensation as banking records indicated that compensation of the idr also sought information as to how officer compensation was officers was misstated on the form_990 return determined and reported on it also sought information as to how the organization reported wages of its workers as there were no w-2s or 1099s issued the return and the returns idr sought information regarding the transfer of funds to an officers’ owned business idr sought documentation relating to the officer's expenses at restaurants idr sought information regarding the organization’s payment to relatives of the ceo of the organization and also sought information regarding payment to the relatives of the coo of the organization form 886-a rev catalog number 20810w page wwww irs gov form 886-a date name of taxpayer department of the treasury - internal_revenue_service gh number explanations of items tax identification_number last digits year period ended 20xx idr sought information regarding travel_expenses of the officers of the organization idr sought information regarding the hotel expenses of the officers idr sought information regarding automobile and gas expenses of the officers ird sought information regarding convenience store expenses idr sought information relating to expenses at liquor stores appear to be personal in nature charges and other expense items that idr sought information regarding the cash withdraws totaling dollar_figure the revenue_agent the revenue_agent worked with the taxpayer’s power_of_attorney to secure this information provided the power_of_attorney with all bank statements that were in the revenue agents procession the power_of_attorney indicated that he was in the process of securing this information but was having issues obtaining the financial records of the organization on xx the revenue_agent issued an extension notice granting the taxpayer additional business days to submit the requested information on xx the revenue_agent issued a second extension of on xx the revenue_agent issued a delinquency_notice to the taxpayer stating that if the requested information was not received by xx the revenue_agent would propose revocation of the organization's exempt status days to submit the requested information at present the revenue_agent has not received the requested information it should be noted that the requested records that the revenue_agent sought were all records that belonged to the organization and should have been currently the power_of_attorney is seeking these records through a foia request from the easily available to them small_business self-employed sbse division as these documents were summoned from banks pursuant to an sbse examination of the officers also the taxpayer could have provided this revenue_agent answers to most questions by reviewing their internal record keeping ie the general ledger income statement and journal entries internal_revenue_service the of law u s code sec_6033 - returns by exempt_organizations a organizations required to file in general except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization b certain organizations described in sec_501 every organization described in sec_501 which is subject_to the requirements of subsection a shall furnish annually information at such time and in such manner as the secretary may by forms or regulations prescribe setting forth- such other information with respect to direct or indirect transfers to and other direct or indirect other organizations described in sec_501 other than transactions and relationships with paragraph thereof or sec_527 as the secretary may require to prevent- form 886-a rev catalog number 20810w page www irs gov department of the treasury - internal_revenue_service se number explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx a diversion of funds from the organization’s exempt_purpose or b misallocation of revenues or expenses sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization escribed in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d 4th cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_352 the courts ruled the organization did not qualify or exemption under sec_501 because it was not operated exclusively for charitable educational or scientific purposes in order to be recognized as exempt under sec_501 the organization is prohibited from permitting its net_earnings to inure to the benefit of private individuals or operating in a way where more than an insubstantial part of its activities further private versus public purpose sec_2 engaging substantially in legislative activity participating or intervening in any political activity catalog number 20810w page sec_1_501_c_3_-1 states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of an organization if the private benefit to an individual or a group of individuals is greater than the public benefit the private benefit is considered substantial a substantial private benefit can result in revocation of exempt status even a small amount of private_inurement is fatal to exemption in 222_fsupp_151 www irs gov form 886-a rev department of the treasury - internal_revenue_service explanations of items ac number or exhibi form 886-a date tax identification_number last digits year period ended name of taxpayer 20xx e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members in john marshall law school and john marshall university v united_states ct_cl u s t c involve classic channeling of an organization's net_earnings to those in control the court sustained the service's revocation of the school's exempt status based on inurement the court found inurement existed when the school provided the following to family members who were its officers interest free loans unsecured loans payments for non-business travel payments for non-business entertainment personal health spa membership in 165_f3d_1173 the appeals court stated the inurement clause of sec_501 interprets the phrase private individual or shareholder as an insider of the charity the court further said a charity must not improperly pass its earnings to its founder board members their families or anyone else described as an insider who is the equivalent of an owner or manager the insider could be an employee such as an office manager taxpayer position the taxpayer through its power_of_attorney asserts that it has been unable to produce the records requested by the revenue_agent in a letter dated 20xx the power_of_attorney states the following as previously mentioned on january 20xx my office sent to the internal_revenue_service irs a freedom_of_information_act foia request for all the financial documentation it has relating to this taxpayer unfortunately we only received our first partial response to this request on or about july 20xx totaling pages while we are very pleased to finally receive a response to our foia request its unexpectedly large number of documents has through them resources going required not be able to considering this complex review process it appears that the taxpayer will properly respond to your information request for at least another thirty days am sorry for this delay notwithstanding the foregoing however please know that from my review thus far of the taxpayer's books_and_records including those provided to my office by the irs pursuant to the foia request believe the taxpayer will be able to provide all the records you are requesting but just not by the current due_date the taxpayer to expend significant time and the power_of_attorney also states the following regarding one of the organization’s disregarded entities further would like to bring to your attention an important note regarding your form_4564 is listed therein as an entity which noticed upon review apparently of owned entities assigned transferred to to _ both of which are correctly listed on your were form_4564 is the taxpayer was never actually understanding my finalized the only assignment transfer taxpayer and the the by it government position the government's position is that the taxpayer has not demonstrated that it has not engaged in specific acts of the government position holds that the taxpayer is not in compliance with sec_1_501_c_3_-1 of inurement the regulations this regulation provides that an organization is not organized or operated exclusively for one or more page www irs gov form 886-a rev catalog number 20810w explanations of items tax identification_number last digits year period ended department of the treasury - internal_revenue_service ah number or exhibi form 886-a date name of taxpayer 20xx is necessary for an organization to exempt purposes unless it serves a public rather than a private interest thus it is not organized or operated for the benefit of private interests such as designated individuals the establish that it creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests while the taxpayer contends that it revenue_agent has requested are the records belonging to the taxpayer is attempting to gather these records it should be noted that the records which the the revenue_agent has raised legitimate questions regarding the organization's use of its funds the revenue_agent has on multiple occasions requested documentation that would allow the revenue_agent to determine if the the efforts of the revenue_agent to secure this organization’s founders have engaged in acts of inurement reg c -1 d ii states that the burden_of_proof is information from the taxpayers has not been successful is not organized or operated for the benefit of private interests this upon the organization to establish that it requirement applies equally to inurement and private benefit issues considering that the taxpayer is unable or unwilling to establish that it is not organized or operated for the benefit of private interests the revenue_agent is proposing revocation of the organization’s exempt status as of january 20xx the first day of the year under audit conclusion organizations described in sec_50i c and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 as such the service proposes revocation of your exempt status as of january 20xx www irs gov form 886-a rev catalog number 20810w page
